Citation Nr: 1743010	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-29 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating higher than 10 percent for residuals of a left shoulder dislocation, status post Bankart reconstruction with traumatic arthritis, prior to December 6, 2011 and from March 1, 2012.  

2. Entitlement to service connection for residuals of a left ear injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  [In a rating decision in May 2012 the RO granted a total disability rating due to surgery necessitating at least one month of convalescence from December 6, 2011 until February 29, 2012.  Thus, the issue for a higher rating for the left shoulder disability is characterized as is reflected on the title page.]  

The Veteran has properly perfected the claim of entitlement to service connection for residuals of a left ear injury but the RO has not certified it for appeal.  In a rating decision in February 2017 the RO granted service connection for residuals of a right ear injury and, in doing so, noted that the Veteran's initial claim of service connection for the left ear identified the incorrect ear.  However, throughout the appeal period, the Veteran has been claiming service connection for residuals of an injury to his left ear.  Most recently, the Veteran's representative in a brief in June 2017 listed the Veteran's claim of service connection for a left ear injury as being on appeal.  Thus, this issue is being addressed in the REMAND below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand but finds that a remand is necessary to ensure full compliance with the statutory duty to assist.

First, 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Such findings were not completely provided on the most recent VA examination for the Veteran's left shoulder in January 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, the examination, or opinion, must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Second, in the July 2010 Form 9 Appeal the Veteran stated that during service in late summer of 1986 he incurred a traumatic injury to his left ear at Fort Bragg, when his ear was nearly torn off and suturing was needed.  He noted that he was treated at Womack Army Hospital and still has scarring.  He asked that a search be conducted for service treatment records documenting this injury.  An attempt should be made to associate any outstanding service treatment records with his claims file.  

Third, November 2009 VA treatment records show that the Veteran had decreased hearing in his left ear and a history of trauma when his left ear was elbowed during a baseball game requiring sutures.  The examiner noted that the Veteran was a truck driver both during service and as a civilian and that truck drivers do have a tendency to have asymmetrical left ear hearing loss.  See, e.g., November 2009 VA treatment record.  The Veteran's DD 214 Form shows that he was a cargo specialist during service.  Thus, he should be afforded the appropriate VA examinations to determine whether he has a left ear disability, to include hearing loss and scarring that is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center, Records Management Center, and any other appropriate repository of records to obtain any outstanding service treatment records during the Veteran's period of active service from November 1984 to November 1987, to include records documenting an injury to the left ear requiring suturing and treatment at the Womack Army Hospital at Fort Bragg.  Follow the procedures for obtaining the records set forth by 38 C.F.R. 
§ 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, schedule the Veteran for a VA examination of his left shoulder.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following:

Utilize the appropriate Disability Benefits Questionnaire to evaluate the Veteran's service-connected left shoulder disability.  The examination report must include findings necessary to rate the disability, including range of motion measurements for painful joints on both active and passive motion (in weight-bearing and non-weight bearing) and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he/she should provide the reasoning therefore.  

The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be acknowledged and considered in formulating any opinion.  For all opinions rendered, the examiner must explain the rationale.  If the examiner is unable to provide an opinion he or she should explain why.  

3. Also, schedule the Veteran for a VA audiological examination.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following:

a.) Determine whether the Veteran has left ear hearing impairment for VA purposes.  38 C.F.R. 
§ 3.385.

b.) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified left ear hearing loss is the result of exposure to loud noise during the Veteran's period of active service, to include his military occupational specialty as a cargo specialist.  

The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be acknowledged and considered in rendering the requested opinion.  A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. Also, schedule the Veteran for a VA ear examination.  Any necessary studies or tests should be conducted.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following:
   
a.) Identify/diagnose all current disabilities of the left ear other than hearing loss.  

b.) For each identified left ear disability (other than hearing loss), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  The examiner is asked to address the Veteran's contentions that during service in late summer of 1986 he incurred a traumatic injury to his left ear at Fort Bragg, whereby his ear was nearly torn off and suturing was needed.  He noted that he was treated at Womack Army Hospital and Fort Bragg and still has scarring.  

The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be acknowledged and considered in rendering the requested opinion.  A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

5. Review the medical opinions/examinations to ensure that the remand directives have been accomplished.  If not, the case should be returned to the examiner for completion.

6. Then, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

